UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended January 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition periodfrom ,20,to ,20. CommissionFileNumber000-32465 MASS MEGAWATTS WIND POWER, INC. (Exact Name of Registrant as Specified in Charter) Massachusetts 04-3402789 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 95 Prescott Street, Worcester, Massachusetts01605 (Address of Principal Executive Offices) (508) 751-5432 (Registrant's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in this Form 10-Q or any amendment to this Form 10-Q.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).Yes o No þ There were 24,394,137 shares of the Registrant's no par value common stock outstanding as of MarchXX, 2013. Mass Megawatts Wind Power, Inc. CONTENTS PartI - Financial Information Item1. FinancialStatements 3 Item2. Management's Discussion & Analysis and Plan of Operation 9 Item3. Quantitative and Qualitative Disclosures about Market Risks 13 Item4. ControlsandProcedures 13 PartII - Other Information Item1. Legal Proceedings 14 Item2. Changes in Securities 14 Item3. Defaults on Senior Securities 15 Item4. Submission of Matters to a Vote of Security Holders 15 Item5. Other Matters 15 Item6. Exhibits and Reports on Form 8-K 15 Signatures 16 2 PARTI - FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS CONTENTS FinancialStatements: Balance Sheets as of January 31, 2013, and April 30, 2012 (Unaudited) 4 Statements of Operations for the Three and NineMonths Ended January 31, 2013 and 2012 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended January 31, 2013 and 2012 (Unaudited) 6 Notes to Unaudited Financial Statements 7 3 Table of Contents Mass Megawatts Wind Power, Inc. Balance Sheets (Unaudited) January 31, April 30, ASSETS Current Assets: Cash $ $ Prepaid expenses and other current assets Total current assets Fixed assets, net of accumulated depreciation of $35,198 and $32,291, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Due to stockholder Total current liabilities Stockholders' deficit: Common stock; no par value; 35,000,000 shares authorized;24,394,137 and 17,068,182 issued and outstanding as of January 31, 2013 and April 30, 2012, respectively Additional paid in capital - Retained deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents Mass Megawatts Wind Power, Inc. Statements of Operations (Unaudited) Three Months Ended Nine Months Ended January 31, January 31, Contract revenues earned $
